Title: From John Adams to Maryland General Assembly, 23 December 1798
From: Adams, John
To: Maryland General Assembly



Gentlemen
Phyladelphia Decr. 23 1798

An eloquent Address adopted by the two Houses of the General Assembly of Maryland, and Signed on the fourteenth of this month by Mr Perry the President of the Senate and Mr Chapman the Speaker of the House of Representatives has been presented to me by Mr Howard one of your Senators in Congress in the absence of the other Mr Lloyd.
Convinced as I am have been, by an attentive observation of more than twenty years, that there is no state in this Union, whose Public affairs, upon all great national occasions, have been conducted with more Method, Wisdom and Decision, or, whose Results have been the Effects of a more comprehensive and profound View of the subjects, than those of the State of Maryland: I cannot receive the assurances of your entire and cordial approbation of the measures of my Administration without a Singular Sensation of Pride and Pleasure.
What Shall I Say to you, Gentlemen on the subject of the Destruction of Religion and Encouragement of loose Principles? I am not fond of introducing this Sacred Topic into political disquisitions. But it Religion is the Basis of moral obligation; is of the Essence of all Government; the only Ground of Confidence between Man and Man; and is the foundation of all society. Without it, the World would be an Universal and perpetual War of Artifice Intrigue, fraud stratagem  and Violence of all Men against all Men. This at least is my opinion, though I shall not persecute any those who differ from me. When Religious Liberty has been asserted, by invincible Arguments of the soundest Divines as well as the Phylosophers of this Century and the last: When every Engine of Wit satyr, Humour and Ridicule have been employed with success to discountenance Intolerance, is the whole to terminate in a cruel and bloody Sanguinary Persecution of all Religion? In the Annihilation of all the Sacred foundations of Morality Government and Society?—America will not, I trust, be willing to be converted into a perfect Bedlam, whatever other Part of the World may wish it.
At the time when under every discouragement I was called by the Suffrages of very little more than half the Nation to the Presidency of the General Government, I was fully aware of the Dangers that surrounded Us, and of the Perplexities that awaited my Administration. A Responsibility presented itself before me, enough to have appalled a heart possessed of more Fortitude than mine. But as the Course of my Life had led me for twenty years through Scenes, which afforded me, perhaps more than any other American, opportunities of weighing the probable Effects of the Spasms, Convulsions and Agonies of a great Nation in the Center of Europe, broke loose from all restraint, I thought it might be as difficult for me as for any other, to excuse myself from the Tryal. The affectionate and ardent Support I have received from my Fellow Citizens has appeared much earlier and more unanimous than my most Sanguine hopes had ever anticipated. In the generous and general declarations of satisfaction and Approbation of my Fellow Citizens in all Parts of the Union, I have received a Reward, which I esteem above all Considerations in this Life.—Nothing of the kind has excited my Gratitude more sincerely than this magnanimous Address of the General Assembly of Maryland
Most cordially I wish you all Health and Happiness.
John Adams